Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis President/CEO Umpqua Holdings Corporation 503-727-4101 raydavis@umpquabank.com Dan Sullivan EVP/CFO Umpqua Holdings Corporation 503-727-4103 dansullivan@umpquabank.com UMPQUA HOLDINGS REPORTS FIRST QUARTER 2007 OPERATING EARNINGS OF $0.36 PER DILUTED SHARE Credit quality excellent, Loan pipeline strong PORTLAND, Ore.  April 19, 2007  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc., today announced first quarter 2007 operating earnings of $21.0 million, or $0.36 per diluted share, compared to $17.6 million, or $0.39 per diluted share, for the first quarter of 2006. Operating earnings exclude merger related expenses, net of tax. Including merger related expenses, net income for the first quarter of 2007 was $20.7 million, or $0.35 per diluted share, compared to $17.4 million, or $0.39 per diluted share for the first quarter of 2006. Quarter ended: (Dollars in thousands, except per share data) 3/31/2007 12/31/2006 3/31/2006 Net Income $ $ $ Add Back: Merger related expenses, net of tax 332 249 151 Operating Earnings $ $ $ Earnings per diluted share: Net Income $ $ $ Operating Earnings $ $ $ Total consolidated assets as of March 31, 2007 were $7.3 billion, compared to $5.5 billion a year ago. Total gross loans and leases, and deposits, were $5.4 billion and $5.8 billion, respectively, as of March 31, 2007, compared to $4.1 billion and $4.2 billion, respectively, a year ago. The Company completed the acquisition of Western Sierra Bancorp in June 2006. Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 2 of 9 Umpqua Bank, Umpqua Holdings bank subsidiary, reported on a tax equivalent basis a net interest margin of 4.72% for the first quarter of 2007, compared to 4.95% for the first quarter of 2006, and 4.97% for the fourth quarter of 2006. The decrease in net interest margin over these time periods resulted from increases in short-term market interest rates and the competitive climate, with the cost of deposits increasing more than earning asset yields. "Our first quarter 2007 earnings reflected the economic pressures facing the banking industry as a whole, said Ray Davis, Umpqua Holdings Corporation president and CEO. In response, management has made multiple changes to lower the cost structure of the Company, and are confident that these adjustments, combined with our long term strategy, have positioned us for improved earnings over the balance of the year." During the first quarter of 2007, the Company had net recoveries of $90 thousand or 0.01% of average loans and leases. This compares to net recoveries of $640 thousand and net charge-offs of $510 thousand for the first and fourth quarters of 2006, respectively. Non-performing loans and leases were $13.3 million at March 31, 2007, representing just 0.25% of total loans and leases. The allowance for credit losses was 1.14% of total loans and leases at March 31, 2007. Excluding merger related expenses, the Bank efficiency ratio was 55.9% for the first quarter of 2007, compared to 53.6% for the first quarter of 2006. The increase related primarily to the decline in the net interest margin as discussed previously. During the first quarter of 2007, the Company elected early adoption of Statements of Financial Accounting Standard (SFAS) 157 and 159, effective January 1, 2007. SFAS 159, which was issued in February 2007, generally permits the measurement of selected financial instruments at fair value as of specified election dates. Upon adoption of SFAS 159, the Company selected the fair value measurement option only on certain junior subordinated debentures. The initial fair value measurement of these debentures resulted in a $2.1 million cumulative-effect adjustment, net of tax, recorded as a reduction in retained earnings as of January 1, 2007. As of March 31, 2007, total shareholders equity was $1.2 billion. Book value per share was $20.07 and tangible book value per share was $8.42. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Umpqua believes that providing non-GAAP financial measures provides investors with information useful in understanding Umpquas financial performance. Umpqua provides measures based on operating earnings, which exclude merger-related expenses. Operating earnings per diluted share is calculated by dividing operating earnings by the same diluted share total used in determining diluted earnings per share. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables or where the non-GAAP measure is presented. Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 3 of 9 Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements about the prospects for growth and the positive effect of adjustments to Umpqua Bank's cost structure. About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 134 locations between Sacramento, Calif. and Bellevue, Wash., along the Oregon and Northern California Coast and in Central Oregon. Umpqua Holdings also owns retail brokerage subsidiary Strand, Atkinson, Williams & York, Inc., which has locations in Umpqua Bank stores and in dedicated offices throughout Oregon and Southwest Washington. Umpqua Bank's Private Client Services Division provides tailored financial services and products to individual customers. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com. Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, April 19, 2007, at 10:00 a.m. PST (1:00 p.m. EST) during which the Company will discuss first quarter 2007 results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 800-857-1742 a few minutes before 10:00 a.m. The password is UMPQUA. Information to be discussed in the teleconference will be available on the Companys website prior to the call at www.umpquaholdingscorp.com. A rebroadcast can be found approximately one hour after the conference call by dialing 800-860-4707, or by visiting that website. Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 4 of 9 Umpqua Holdings Corporation Consolidated Statements of Income (Unaudited) Quarter Ended: Dollars in thousands, except per share data March 31, 2007 December 31, 2006 March 31, 2006 Interest income Loans and leases $ $ $ Interest and dividends on investments: Taxable 7,519 7,169 6,711 Exempt from federal income tax 1,228 1,141 744 Dividends 65 80 44 Temporary investments 894 1,367 127 Total interest income 113,687 116,514 80,746 Interest expense Deposits 41,031 38,769 21,038 Repurchase agreements and fed funds purchased 403 483 2,389 Junior subordinated debentures 3,534 3,856 3,012 Term debt 80 117 28 Total interest expense 45,048 43,225 26,467 Net interest income 68,639 73,289 54,279 Provision for loan and lease losses 83 125 21 Non-interest income Service charges 7,052 7,435 5,484 Brokerage fees 2,417 2,241 2,368 Mortgage banking revenue 1,799 1,768 1,844 Gain (loss) on sale of securities 5 (20 ) - - Other income 2,363 2,689 2,506 Total non-interest income 13,636 14,113 12,202 Non-interest expense Salaries and benefits 28,269 27,315 21,801 Occupancy and equipment 8,826 8,845 7,168 Other 12,363 12,465 9,760 Merger related expenses 554 415 251 Total non-interest expense 50,012 49,040 38,980 Income before provision for income taxes 32,180 38,237 27,480 Provision for income tax 11,518 13,704 10,053 Net income $ $ $ Weighted average shares outstanding 58,176,465 58,045,755 44,658,423 Weighted average diluted shares outstanding 58,830,444 58,774,890 45,029,063 Earnings per share  Basic $ $ $ Earnings per share  Diluted $ $ $ Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 5 of 9 Umpqua Holdings Corporation Consolidated Balance Sheets (Unaudited) Dollars in thousands, except per share data March 31, 2007 December 31, 2006 March 31, 2006 Assets: Cash and due from banks $ $ $ Temporary investments 87,877 165,879 1,855 Investment securities: Trading 3,010 4,204 372 Available for sale 786,301 715,187 648,487 Held to maturity 8,698 8,762 7,633 Loans held for sale 16,515 16,053 11,760 Loans and leases 5,392,137 5,361,862 4,096,194 Less: Allowance for loan and lease losses (60,263 ) (60,090 ) (44,546 ) Loans and leases, net 5,331,874 5,301,772 4,051,648 Restricted equity securities 15,510 15,255 14,264 Premises and equipment, net 100,189 101,830 88,857 Other real estate owned 69 Mortgage servicing rights, net 9,524 9,952 11,203 Goodwill and other intangibles 677,854 679,493 408,156 Other assets 159,700 156,080 110,925 Total assets $7,338,038 $7,344,236 $5,475,844 Liabilities: Deposits $5,830,905 $5,840,294 $4,229,648 Securities sold under agreements to repurchase 48,434 47,985 65,490 Fed funds purchased 207,500 Term debt 7,461 9,513 3,111 Junior subordinated debentures, at fair value 100,076 Junior subordinated debentures, at amortized cost 105,480 203,688 165,643 Other liabilities 77,323 86,545 53,670 Total liabilities 6,169,679 6,188,025 4,725,062 Shareholders' equity: Common stock 933,064 930,867 567,369 Retained earnings 242,870 234,783 195,639 Accumulated other comprehensive loss (7,575 ) (9,439 ) (12,226 ) Total shareholders' equity 1,168,359 1,156,211 750,782 Total liabilities and shareholders' equity $ $ $ Common shares outstanding at period end 58,223,810 58,080,171 44,721,027 Book value per share $ $ $ Tangible book value per share $ $ $ Tangible equity $ $ $ Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 6 of 9 Umpqua Holdings Corporation Loan Portfolio (Unaudited) Dollars in thousands March 31, 2007 December 31, 2006 March 31, 2006 Loans and leases by class: Commercial real estate $2,732,029 $2,657,040 $2,231,075 Residential real estate 315,764 320,412 216,740 Construction 1,155,821 1,203,657 712,454 Total real estate 4,203,614 4,181,109 3,160,269 Commercial 1,123,654 1,126,189 877,102 Leases 24,293 22,870 16,959 Installment and other 51,175 43,108 52,691 Deferred loan fees, net (10,599 ) (11,414 ) (10,827 ) Total loans and leases $5,392,137 $5,361,862 $4,096,194 Quarter Ended Quarter Ended Quarter Ended Dollars in thousands March 31, 2007 December 31, 2006 March 31, 2006 Allowance for credit losses Balance beginning of period $60,090 $60,475 $43,885 Provision for loan and lease losses 83 125 21 Charge-offs (713 ) (1,618 ) (613 ) Less recoveries 803 1,108 1,253 Net (charge-offs) recoveries 90 (510 ) 640 Total Allowance for loan and lease losses 60,263 60,090 44,546 Reserve for unfunded commitments 1,231 1,313 1,642 Total Allowance for credit losses $61,494 $61,403 $46,188 Net charge-offs (recoveries) to average loans and leases (annualized) (0.01 )% 0.04 % (0.06 )% Recoveries to gross charge-offs 113 % 68 % 204 % Allowance for credit losses to loans and leases 1.14 % 1.15 % 1.13 % Allowance for credit losses to nonperforming loans and leases 463 % 678 % 592 % Nonperforming loans and leases to total loans and leases 0.25 % 0.17 % 0.19 % Nonperforming assets: Nonperforming loans and leases $13,296 $9,058 $7,796 Real estate owned 69 Total nonperforming assets $13,296 $9,058 $7,865 Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 7 of 9 Umpqua Holdings Corporation Selected Ratios (Unaudited) Quarter Ended: March 31, 2007 December 31, 2006 March 31, 2006 Net Interest Spread: Yield on loans and leases 7.81 % 7.91 % 7.37 % Yield on taxable investments 4.61 % 4.71 % 4.44 % Yield on tax-exempt investments (1) 5.89 % 5.51 % 5.59 % Yield on temporary investments 5.28 % 5.41 % 4.28 % Total yield on earning assets (1) 7.42 % 7.50 % 6.96 % Cost of interest bearing deposits 3.62 % 3.44 % 2.63 % Cost of securities sold under agreements to repurchase and fed funds purchased 3.00 % 2.90 % 4.14 % Cost of term debt 3.76 % 4.19 % 3.62 % Cost of junior subordinated debentures 6.96 % 7.50 % 7.37 % Total cost of interest bearing liabilities 3.76 % 3.61 % 2.94 % Net interest spread (1) 3.66 % 3.89 % 4.02 % Net interest margin (1) 4.49 % 4.73 % 4.69 % As reported: Return on average assets 1.15 % 1.35 % 1.31 % Return on average tangible assets 1.27 % 1.49 % 1.41 % Return on average equity 7.22 % 8.47 % 9.50 % Return on average tangible equity 17.36 % 20.77 % 21.04 % Excluding merger related expense net of tax (2): Return on average assets 1.17 % 1.37 % 1.32 % Return on average tangible assets 1.29 % 1.51 % 1.42 % Return on average equity 7.33 % 8.56 % 9.58 % Return on average tangible equity 17.64 % 20.98 % 21.22 % Bank Only Ratios: Umpqua Bank efficiency ratio (2) 55.88 % 51.66 % 53.59 % Umpqua Bank net interest margin (1) 4.72 % 4.97 % 4.95 % (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. (2) Excludes merger related expense, net of tax. Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 8 of 9 Deposits by Type (Unaudited) March 31, 2007 December 31, 2006 March 31, 2006 Dollars in thousands Amount Mix Amount Mix Amount Mix Demand, non interest-bearing $ 20.2 % $ 20.9 % $ 23.4 % Demand, interest-bearing 2,543,560 43.6 % 2,490,386 42.7 % 1,768,347 41.8 % Savings 361,100 6.2 % 368,238 6.3 % 355,280 8.4 % Time 1,745,709 30.0 % 1,759,563 30.1 % 1,115,218 26.4 % Total Deposits $ 100.0 % $ 100.0 % $ 100.0 % Umpqua Holdings Corporation Average Balances (Unaudited) Quarter Ended: Dollars in thousands March 31, 2007 December 31, 2006 March 31, 2006 Loans held for sale $ $ $ Loans and leases 5,383,958 5,339,111 4,015,579 Earning assets 6,245,170 6,190,573 4,721,904 Goodwill & other intangibles 678,577 680,030 408,212 Total assets 7,256,788 7,201,791 5,411,417 Non interest bearing demand deposits 1,158,203 1,228,026 968,506 Interest bearing deposits 4,595,377 4,474,364 3,243,784 Total deposits 5,753,580 5,702,390 4,212,290 Interest bearing liabilities 4,864,543 4,755,568 3,646,484 Total shareholders equity 1,161,185 1,148,682 744,190 Tangible equity 482,608 468,652 335,978 Umpqua Holdings Corporation Announces First Quarter 2007 Results April 19, 2007 Page 9 of 9 Umpqua Holdings Corporation Mortgage Banking Statistical Analysis (unaudited) Quarter Ended: March 31, 2007 December 31, 2006 March 31, 2006 Dollars in thousands Mortgage Servicing Rights (MSR): Mortgage loans serviced for others $ $ $ MSR Asset $ $ $ Less: Valuation reserve (1) (3,601 ) (2,407 ) MSR Asset net $ $ $ MSR net as % of serviced portfolio 1.03 % 1.04 % 1.10 % Dollars in thousands Mortgage Banking Revenue: Origination and sale $ $ $ Servicing 637 639 675 Amortization of MSR (1) (264 ) (321 ) MSR valuation reserve change (360 ) (33 ) Change in fair value of MSR (566 ) Total Mortgage Banking Revenue $ $ $ (1) The Company adopted SFAS No. 156 effective January 1, 2007, resulting in elimination of the mortgage servicing right valuation reserve and MSR amortization. # # #
